Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146846(64)(66)(68)                                                                                       Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  LOREN D. MOHNEY,                                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146846
                                                                    COA: 303797
                                                                    MCAC: 06-000101
  AMERICAN INTERNATIONAL GROUP and
  INSURANCE COMPANY OF THE STATE OF
  PENNSYLVANIA,
           Defendants-Appellants,
  and
  SECOND INJURY FUND,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  motion for reconsideration of this Court’s June 21, 2013 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously. The motion
  to vacate is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         d1021
                                                                               Clerk